Citation Nr: 1038469	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-30 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right hip condition, 
to include as secondary to a service-connected right knee 
disability.

2.  Entitlement to service connection for a right hamstring 
condition, to include as secondary to a service-connected right 
knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from July 2005 to December 2005.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana.  The Veteran has since relocated, and 
jurisdiction now resides with the Regional Office in Little Rock, 
Arkansas (the RO).  

In April 2009, the Veteran participated in a hearing conducted 
via videoconferencing equipment which was chaired by a Veterans 
Law Judge (VLJ).  A copy of that transcript has become associated 
with the Veteran's claims folder.  

The Veteran was advised in an August 2010 letter that he was 
entitled to an additional hearing, as the Board no longer 
employed the Veterans Law Judge who conducted the April 2009 
hearing.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2009).  He was told that he had 30 days from the date of the 
letter to respond, and that, if no response was received, the 
Board would assume that he did not want another hearing.  

In a letter dated in September 2010, asserted that he did not 
wish to appear at another VA hearing.  Accordingly the Board may 
proceed.  

This claim was previously remanded by the Board in May 2009 for 
further evidentiary development.  As will be discussed further 
below, such development has been completed and the Veteran's 
claim has been returned to the Board for appellate proceedings.  

The the issues of entitlement to service connection for 
depression, anxiety, high blood pressure and erectile 
dysfunction, all claimed as secondary to the Veteran's 
service-connected right knee disability, have been raised 
by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ) (See July 2010 statement 
from Veteran).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a right hip diagnosis that amounts 
to a disability for VA purposes.

2.  The Veteran does not have a right hamstring diagnosis that 
amounts to a disability for VA purposes.


CONCLUSIONS OF LAW

1.  A right hip condition was not incurred in or aggravated by 
active service, nor was such caused or aggravated by his service-
connected right knee disability.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 and 3.310 (2009).

2.  A right hamstring condition was not incurred in or aggravated 
by active service, nor was such caused or aggravated by his 
service-connected right knee disability.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 and 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, in May 2009, the Board remanded the Veteran's 
claims to obtain any outstanding treatment records pertaining to 
the Veteran's asserted conditions and to afford him a VA joints 
examination.  The Veteran was sent a letter dated in July 2009 
which requested that he identify or provide any additional 
treatment records regarding his claimed right hip and hamstring 
conditions.  In statements dated in July 2009 and July 2010, the 
Veteran asserted that he had no additional medical evidence to 
provide concerning his claims.  The Veteran was afforded a VA 
joints examination in August 2009, a report of which has been 
associated with the Veteran's VA claims file.  Therefore, the 
Board finds that its remand instructions have been substantially 
complied with, and thus, the Board may proceed in adjudicating 
the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, a letter dated 
in February 2007 fully satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The letter informed the Veteran that 
additional information or evidence was needed to support his 
service connection claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The February 2007 VCAA letter notified the Veteran of the 
elements of a service connection claim.  Since the Board has 
concluded that the preponderance of the evidence is against the 
Veteran's claim of service connection, any questions as to the 
appropriate disability rating or effective dates to be assigned 
are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that the Veteran was not advised of what the 
evidence needed to show to establish entitlement to service 
connection as secondary to a service-connected disability.  
Failure to notify a veteran on all elements with respect to each 
claim is presumed to be prejudicial error.  See Overton v. 
Nicholson, 20 Vet. App. 427, 436 (2006).  The Board, however, 
finds no prejudice as a result of this error.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA 
notice errors are presumed to be prejudicial and it is VA's duty 
to rebut the presumption).

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  VA may demonstrate lack of prejudice by 
demonstrating (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person could 
be expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders, supra.  

Actual knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates an 
awareness of what was necessary to substantiate his or her claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

The Veteran has demonstrated actual knowledge of the relevant 
criteria regarding the claims for secondary service connection.  
For example, the Veteran stated at the April 2009 VA hearing that 
his right hip and hamstring conditions were caused or aggravated 
by his service-connected right knee condition.  See also a report 
of contact dated in August 2007.  By providing statements 
alleging a link between his claimed conditions and service-
connected disability, it appears he knew that such a link was 
necessary to substantiate the claim.  

Moreover, the relevant criteria for establishing service-
connection on a secondary basis was included in a statement of 
the case, dated in October 2007, and supplemental statements of 
the case dated in September 2008 and June 2010.  Although these 
documents do not satisfy VA's affirmative notice requirement, 
that the Veteran was provided with the correct criteria on 
several occasions, and that he has had opportunity to submit 
additional evidence in response, tends to show he was not 
prejudiced by the omission of relevant criteria from the February 
2007 notice.

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The Board 
notes that the Veteran was afforded VA examinations in January 
2007, September 2007 and August 2009 connection with his claims.  
See 38 C.F.R. § 3.159(c)(4).  

Concerning the January 2007, September 2007 and August 2009 VA 
examinations, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The January 2007 VA examination report was made 
without the benefit of reviewing the Veteran's claims file.  In 
many instances, the Court has held that a failure to review the 
claims file renders a VA examination inadequate for rating 
purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 
932 (1992) ("The [VA] examiner should have the Veteran's full 
claims file available for review."), but see Snuffer v. Gober, 10 
Vet. App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive findings 
made during a medical examination). See also 38 C.F.R. §§ 4.1, 
4.2 (2008).  However, the Court held in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to 
provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history."  Moreover, the Veteran was provided a additional VA 
examinations in September 2007 and August 2009, the reports of 
which reflect that the examiners reviewed the Veteran's complete 
claims file, to include his service treatment records, past 
medical history, recorded his current complaints, and conducted 
an appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the VA 
examinations are adequate for rating purposes.  See 38 C.F.R. § 
4.2 (2009).  The Veteran and his representative have not 
contended otherwise.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Discussion

For the sake of economy, the Board will discuss these issues 
together.  

In general, applicable laws and regulations state that service 
connection may be granted for disability resulting from a disease 
or injury incurred in or aggravated by military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) (2009).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical conclusion 
only on the basis of independent medical evidence in the record.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board 
nor the Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.

In this case, the Veteran claims that he suffers a right hip and 
right hamstring conditions under the theories of direct or 
secondary service connection.  

With respect to Hickson/Wallin element (1), a current disability, 
the medical evidence does not include a diagnosed disability of 
either the Veteran's right hip or right hamstring.  

Concerning the Veteran's alleged right hip condition, the January 
2007 VA examination report reflects that the Veteran's 
musculoskeletal reflected a normal right hip.  The September 2007 
VA examination report noted the Veteran's subjective complaints 
of pain in his right hip, but concluded that the Veteran had "no 
orthopedic diagnosis regarding the [the Veteran's] right hip."  
Crucially, X-rays performed in connection with the September 2007 
VA examination reflected an "unremarkable" right hip.  

The May 2009 Board remand instructed that the Veteran be 
scheduled for a VA examination with the intent of clarifying the 
Veteran's claimed disabilities.  Review of the X-rays performed 
in connection with the August 2009 VA examination reflect the 
presence of a "small rounded density seen at the superior margin 
of the acetabulum that may represent a loose body" [Emphasis 
added].  With this X-ray report and the Veteran's continued 
complaints of right hip pain noted, the August 2009 VA examiner 
provided a diagnosis of "arthralgia of the right hip."  

The Board notes that "arthralgia" is defined as joint pain.  See 
DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  A diagnosis 
of arthritis was not confirmed in the present case.  On the 
contrary, as noted above, X-ray findings were normal.  The Court 
has held that pain alone, without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 
(1999).  The Board finds that the evidence of record does not 
show that the Veteran has a diagnosed right hip condition.  

Concerning the Veteran's claimed right hamstring condition, the 
Veteran asserted to the January 2007 VA examiner that he had 
suffered a "right hamstring sprain/strain at the insertion" and 
that such was being treated with topical corticosteroid 
injections.  See the January 2007 VA examination report.  

To the extent that the Veteran's reported history of a right 
hamstring condition has been recorded in several treatment 
records since that time, the Board observes that history which is 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not constitute 
competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  As noted above, the January 2007 VA examiner was not 
given the benefit of a complete VA claims file review prior to 
that VA examination.  

The September 2007 VA examination notes that the Veteran suffered 
from a "snapping hamstring" which was related to his right knee 
condition.  However, it was unclear as to whether this condition 
was a part of the Veteran's service-connected right knee 
disability, or a separate disability for which service connection 
may be granted.  Accordingly, the May 2009 Board remand 
instructed that another VA examination be performed to determine 
the existence and nature of this claimed condition.  

Review of the August 2009 VA examination reflects that, 
subsequent to the Veteran's March 2009 right knee surgery, the 
report hamstring condition has ceased.  The "snapping" or 
"popping" right hamstring has resolved.  The Veteran 
specifically denied "popping" or tenderness in his right 
hamstring.  The VA examiner concluded "[the Veteran] has no 
hamstring disability."  See August 2009 VA examination report.  

The Veteran has been accorded ample opportunity to present 
medical evidence in support of his claims and has failed to do 
so.  That is, he has presented no medical evidence which 
indicates that he has a right hip or right hamstring condition.  
See 38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].  The Court has held that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

The Board notes that at no time during the pendency of this 
appeal has the Veteran demonstrated, nor does the evidence show, 
that he has a currently diagnosed condition of either his right 
hip or right hamstring.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior to 
the Secretary's adjudication of the claim), overruling Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

VA treatment records associated with the Veteran's claims file 
showed that he self-reported pain in his right hip and right 
hamstring during the pendency of this appeal.  The Court has in 
the past held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, the Court has also held that lay persons, such as the 
Veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to the 
cause of a disability that may be related to service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) 
(holding that a layperson may provide competent evidence to 
establish a diagnosis where the lay person is "competent to 
identify the medical condition").  Here, the Veteran is capable 
of reporting symptoms such as hip and hamstring pain, but the 
Veteran is not competent (i.e., professionally qualified) to 
offer an opinion as to the whether he has a current disability, 
such as arthritis or a muscle tear.

In the absence of any diagnosed disability of the right hip or 
right hamstring, service connection may not be granted under 
either theory of service connect (direct or secondary).  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot 
be granted if the claimed disability does not exist]; see also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Accordingly, 
Hickson/Wallin element (1) has not been met for the Veteran's 
claims, and they fail on that basis alone.

Accordingly, the Board finds that the most probative evidence of 
record establishes that the Veteran does not have a diagnosed 
condition of either a right hip or right hamstring.  As such, the 
Veteran's claims fail under a theory of direct and/or secondary 
service connection.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-doubt 
rule as required by law and VA regulations. See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  The preponderance 
is against the Veteran's claims and therefore his claims for 
service connection must be denied.

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a right hamstring 
condition, to include as secondary to a service-connected right 
knee disability, is denied.

Entitlement to service connection for a right hip condition, to 
include as secondary to a service-connected right knee 
disability, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


